      Case 1:19-cv-03191-JTR    ECF No. 18    filed 08/10/20   PageID.1809 Page 1 of 15




 1
 2
 3
 4
 5
 6
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 7                                                                   EASTERN DISTRICT OF WASHINGTON


 8                           UNITED STATES DISTRICT COURT
                                                                      Aug 10, 2020
 9                      EASTERN DISTRICT OF WASHINGTON                    SEAN F. MCAVOY, CLERK


10
11   SARAH L.,                                    No. 1:19-CV-03191-JTR
12
                  Plaintiff,                      ORDER GRANTING IN PART
13                                                PLAINTIFF’S MOTION FOR
14                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
15   ANDREW M. SAUL,                              PROCEEDINGS
16   COMMISSIONER OF SOCIAL
     SECURITY
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 14, 16. Attorney D. James Tree represents Sarah L. (Plaintiff); Special
21
     Assistant United States Attorney Benjamin Groebner represents the Commissioner
22
     of Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 7. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS IN PART Plaintiff’s Motion for
25
     Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 1:19-cv-03191-JTR      ECF No. 18    filed 08/10/20   PageID.1810 Page 2 of 15




 1                                     JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on July 26, 2013, alleging disability since January
 4   16, 2012, due to anxiety, thyroid problems, right wrist pain, obesity, learning
 5   disability, swollen feet, and depression. Tr. 124-25. The applications were denied
 6   initially and upon reconsideration. Tr. 226-34, 238-49. Administrative Law Judge
 7   (ALJ) Wayne Araki held a hearing on August 18, 2015, Tr. 38-82, and issued an
 8   unfavorable decision on November 4, 2015, Tr. 193-207. Plaintiff requested
 9   review by the Appeals Council. Tr. 301-03. The Appeals Council granted the
10   request for review, and remanded the claim for further proceedings on February 8,
11   2017. Tr. 214-18.
12         Judge Araki held a remand hearing on May 15, 2018, Tr. 83-121, and issued
13   a second unfavorable decision on September 26, 2018, Tr. 13-27. Plaintiff again
14   requested review by the Appeals Council. Tr. 382-85. The Appeals Council denied
15   Plaintiff’s request for review on June 17, 2019. Tr. 1-5. The ALJ’s September 2018
16   decision thus became the final decision of the Commissioner, which is appealable
17   to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for
18   judicial review on August 15, 2019. ECF No. 1.
19                                STATEMENT OF FACTS
20         Plaintiff was born in 1982 and was 29 years old as of her alleged onset date.
21   Tr. 26. She completed high school at the age of 20 with special education services.
22   Tr. 494, 631, 986. Her work history has consisted primarily of grocery bagging and
23   retail stocking and checking. Tr. 42-48. She has alleged an inability to work due to
24   a combination of mental impairments, including limited literacy and depression
25   and anxiety following the death of her mother, and physical impairments, including
26   shortness of breath, back pain, and swelling in her legs. Tr. 62, 67-72, 430.
27   ///
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 1:19-cv-03191-JTR      ECF No. 18    filed 08/10/20   PageID.1811 Page 3 of 15




 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
25   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
26   four, the burden of proof rests upon the claimant to establish a prima facie case of
27   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
28   met once a claimant establishes that a physical or mental impairment prevents the


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
      Case 1:19-cv-03191-JTR     ECF No. 18     filed 08/10/20   PageID.1812 Page 4 of 15




 1   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 2   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 3   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 4   can make an adjustment to other work; and (2) the claimant can perform specific
 5   jobs that exist in the national economy. Batson v. Commissioner of Social Sec.
 6   Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make an
 7   adjustment to other work in the national economy, the claimant will be found
 8   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 9                            ADMINISTRATIVE DECISION
10         On September 26, 2018, the ALJ issued a decision finding Plaintiff was not
11   disabled as defined in the Social Security Act.
12         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
13   activity since January 16, 2012. Tr. 15.
14         At step two, the ALJ determined Plaintiff had the following severe
15   impairments: depressive disorder, borderline intellectual functioning, learning
16   disorder, muscle/soft tissue disorder, left hip degenerative joint disease, right knee
17   osteoarthritis, obesity, and chronic obstructive pulmonary disease. Tr. 16.
18         At step three, the ALJ found Plaintiff did not have an impairment or
19   combination of impairments that met or medically equaled the severity of one of
20   the listed impairments. Tr. 17-20.
21         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
22   she could perform sedentary exertion level work with the following limitations:
23
           The claimant can lift/carry up to ten pounds occasionally and less than
24         ten pounds frequently. She can stand or walk for 15-minute intervals
25         for up to two hours in an eight-hour workday, and can sit for two-hour
           intervals for up to eight hours total per day. The claimant can
26         frequently climb ramps and stairs and can never climb ladders, ropes,
27         or scaffolds. She can occasionally balance, stoop, kneel, crouch, and
           crawl. The claimant can occasionally reach overhead. She cannot
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 1:19-cv-03191-JTR     ECF No. 18   filed 08/10/20   PageID.1813 Page 5 of 15




 1         work at exposed heights or operate heavy equipment, otherwise she
           should have no more than occasional exposure to hazards. The
 2         claimant can remember, understand, and carry out instructions and
 3         tasks generally required by occupations with an SVP rating of 1-2.
           There should be no reading as part of the training or during
 4         performance of the job tasks. She can also adjust to work setting
 5         changes generally associated with occupations with an SVP rating of
           1-2. The claimant is limited to occasional exposure to atmospheric
 6
           conditions. Job duties should not require handling of money such as
 7         would be required by a cashier. Once job tasks are learned, the
 8         claimant is able to complete work tasks with supervision typically
           found in occupations with an SVP of 1-2. The claimant is limited to
 9         occasional, superficial interaction with the public and occasional
10         interaction with coworkers and supervisors.
11   Tr. 20.
12         At step four, the ALJ found Plaintiff was unable to perform her past relevant
13   work as a bagger or laundry worker. Tr. 25.
14         At step five the ALJ found, considering Plaintiff’s age, education, work
15   experience, and residual functional capacity, there were jobs that existed in
16   significant numbers in the national economy that Plaintiff could perform,
17   specifically identifying the representative occupations of bench hand, table worker,
18   and masker. Tr. 26.
19         The ALJ thus concluded Plaintiff was not under a disability within the
20   meaning of the Social Security Act at any time from the alleged onset date through
21   the date of the decision. Tr. 27.
22                                         ISSUES
23         The question presented is whether substantial evidence supports the ALJ’s
24   decision denying benefits and, if so, whether that decision is based on proper legal
25   standards.
26         Plaintiff contends the ALJ erred by (1) failing to find Plaintiff’s conditions
27   met Listing 12.05B; (2) improperly rejecting Plaintiff’s symptom testimony; and
28   (3) improperly rejecting medical opinion evidence.



     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
      Case 1:19-cv-03191-JTR     ECF No. 18    filed 08/10/20   PageID.1814 Page 6 of 15




 1                                      DISCUSSION
 2   1.    Medical Opinion Evidence
 3         Plaintiff asserts the ALJ improperly evaluated the medical opinion evidence
 4   by offering insufficient reasons for rejecting Dr. Haloman and Ms. Hardisen and
 5   by failing to reevaluate a number of medical opinions that were rejected in the first
 6   unfavorable decision. ECF No. 14 at 17-19.
 7         a. Dr. Haloman
 8         When an examining physician’s opinion is contradicted by another
 9   physician, the ALJ is required to provide “specific and legitimate reasons” to reject
10   the opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific
11   and legitimate standard can be met by the ALJ setting out a detailed and thorough
12   summary of the facts and conflicting clinical evidence, stating his interpretation
13   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
14   1989). The ALJ is required to do more than offer his conclusions, he “must set
15   forth his interpretations and explain why they, rather than the doctors’, are
16   correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
17         Plaintiff underwent a consultative psychological exam with Dr. Elsa
18   Haloman in September 2013. Tr. 630-36. Dr. Haloman diagnosed Plaintiff with
19   learning disorder, adjustment disorder with depressed mood, history of substance
20   abuse, borderline intellectual functioning, obesity, and seizures. Tr. 634. She
21   opined Plaintiff was generally able to perform simple, routine tasks, could interact
22   appropriately with others and accept instructions, and was able to maintain regular
23   attendance and complete a regular workweek without interruptions from a
24   psychiatric condition. Tr. 635. However, she opined Plaintiff was not able to
25   perform work activities on a consistent basis without special or additional
26   instructions, and that she would need very simple and clear tasks and likely need a
27   higher level of supervision. Id.
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
      Case 1:19-cv-03191-JTR     ECF No. 18    filed 08/10/20   PageID.1815 Page 7 of 15




 1         In the first unfavorable decision in 2015, the ALJ failed to address the most
 2   restrictive limitations, which prompted the Appeals Council to remand the claim
 3   for further proceedings. Tr. 216-17. On remand, the ALJ gave the majority of the
 4   opinion some weight, but gave little weight to the opinion that Plaintiff would be
 5   unable to perform on a consistent basis without special or additional instruction
 6   and would likely need a higher level of supervision. Tr. 23. The ALJ found this
 7   portion of the opinion to be unexplained and inconsistent with the other portions of
 8   the opinion finding Plaintiff capable of performing simple work tasks and
 9   maintaining regular attendance. Tr. 23-24.
10         Plaintiff argues that no inconsistency is present and further asserts the ALJ is
11   incorrect that Dr. Haloman did not cite a basis for her opinion. ECF No. 14 at 17-
12   18. Defendant argues the ALJ reasonably interpreted the opinion as internally
13   inconsistent and lacking in sufficient explanation. ECF No. 16 at 17-18.
14         The Court finds the ALJ’s discussion to be unsupported by substantial
15   evidence. The ALJ reasoned Dr. Haloman “did not cite a basis for these limitations
16   or explain how her examination findings support these limitations.” Tr. 23. The
17   ALJ additionally stated “her examination findings indicate that the claimant was
18   able to follow the instructions and perform mental status examination tasks without
19   additional instruction.” Both of these statements fail to take into account Dr.
20   Haloman’s statement that her recommendation for special or additional instruction
21   was “based on her need for lots of promptings and multiple explanations of
22   instructions during this assessment.” Tr. 635. The ALJ cited to two pages of Dr.
23   Haloman’s report for his assertion that Plaintiff was able to perform mental status
24   exam tasks without additional instruction; however the two cited pages contain no
25   such indication. Tr. 633-34. The mental status exam results reported by Dr.
26   Haloman do not indicate one way or the other how well Plaintiff responded to
27   directions. The only such comment is in the medical source statement portion of
28   the exam report where Dr. Haloman stated Plaintiff needed lots of promptings and


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 1:19-cv-03191-JTR      ECF No. 18    filed 08/10/20   PageID.1816 Page 8 of 15




 1   multiple explanations of instructions. The ALJ’s rationale is therefore not
 2   supported by substantial evidence.
 3         The ALJ further found Dr. Haloman’s assessed limitations to be internally
 4   contradictory. Tr. 23-24. The Court does not find the ALJ’s rationale to be a
 5   reasonable interpretation of the exam report. There is no internal inconsistency
 6   between an individual’s ability to maintain regular attendance at work without
 7   psychiatric interruptions and being able to perform work activities consistently
 8   without additional special supervision. Being present at work and being capable of
 9   performing simple tasks do not equate with performing work tasks consistently.
10   The assessed limitations address different work-related functions.
11         On remand, the ALJ will reconsider Dr. Haloman’s opinion in connection
12   with the entire medical record.
13         b. Ms. Hardisen
14         An ALJ may discount the opinion of an “other source,” such as a nurse
15   practitioner, if he provides “reasons germane to each witness for doing so.” Molina
16   v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
17         In August 2017, Plaintiff’s treating ARNP Mary Alice Hardisen completed a
18   medical source statement regarding Plaintiff’s limitations. Tr. 1374-75. She noted
19   Plaintiff’s impairments to include seizures, carpal tunnel syndrome, and lumbar
20   radiculopathy. Tr. 1374. She opined Plaintiff needed to lie down several times per
21   day due to back pain and that if she were working full-time, she would likely miss
22   four or more days of work per month. Tr. 1374-75.
23         The ALJ gave this opinion little weight, finding Ms. Hardisen did not
24   provide any objective basis for the opinion or explain how Plaintiff’s alleged
25   symptoms would force her to miss work. Tr. 24. The ALJ further found the record
26   failed to support the extent of the limitations, and that the opinion was inconsistent
27   with Plaintiff’s ability to work as a babysitter at times. Id.
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 1:19-cv-03191-JTR     ECF No. 18     filed 08/10/20   PageID.1817 Page 9 of 15




 1         Plaintiff argues the opinion is supported by the objective evidence, including
 2   Plaintiff’s positive Tinel’s signs, and her well-documented morbid obesity. ECF
 3   No. 14 at 18-19. Plaintiff further argues that her babysitting activity is not
 4   inconsistent with this opinion, as she testified she called out sick many days,
 5   consistent with Ms. Hardisen’s opinion. Id. Finally, Plaintiff argues the ALJ
 6   ignored the fact that Ms. Hardisen commented Plaintiff’s condition would worsen
 7   with full time work. Id. Defendant asserts the ALJ reasonably found the opinion
 8   inconsistent with the objective evidence, and argues the opinion is lacking in
 9   explanation as to how positive Tinel’s signs equates to needing to lie down or miss
10   work. ECF No. 16 at 18-20.
11         The Court finds the ALJ’s explanation is germane and supported by
12   substantial evidence. Ms. Hardisen offered very little explanation for the assessed
13   limitations and did not indicate any relevant objective evidence in support of
14   Plaintiff’s alleged back pain and need to recline throughout the day. Tr. 1374.
15   While Plaintiff points to evidence of her obesity as support for the limitations, the
16   ALJ’s reading of the report as lacking in explanation is a reasonable interpretation.
17   “If the evidence can reasonably support either affirming or reversing a decision, we
18   may not substitute our judgment for that of the Commissioner.” Lingenfelter v.
19   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).
20         However, because this claim is being remanded for reconsideration of other
21   evidence, the ALJ shall consider the entire record when completing the five-step
22   sequential evaluation process.
23         c. Other opinion evidence
24         Plaintiff argues the ALJ erred in adopting and incorporating findings from
25   the first unfavorable decision regarding a number of medical opinions. ECF No. 14
26   at 17. Plaintiff faults the ALJ for failing to make reference to the updated medical
27   record or consider how new evidence may have impacted the analysis of the older
28   opinions. Id. Defendant points out that each of the opinions was discounted based


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
     Case 1:19-cv-03191-JTR     ECF No. 18    filed 08/10/20   PageID.1818 Page 10 of 15




 1   on inconsistency with their own findings and other medical opinion evidence. ECF
 2   No. 16 at 14-17. Defendant further argues Plaintiff failed to identify any specific
 3   subsequent evidence that undercuts the ALJ’s original analysis. Id.
 4         The Court finds Plaintiff has not briefed this issue with sufficient specificity
 5   to find the ALJ erred. The court will not “manufacture arguments for an appellant”
 6   and therefore will not consider claims that were not actually argued in a party’s
 7   opening brief. Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir.
 8   1994).
 9         However, because this claim is being remanded for reconsideration of other
10   evidence, the ALJ shall consider the entire record when completing the five-step
11   sequential evaluation process, providing rationale for the weight assigned to each
12   opinion.
13   2.    Step three
14         Plaintiff argues the ALJ erred in making inadequate step three findings.
15   Specifically, she asserts the evidence supports finding Plaintiff’s conditions meet
16   the severity of Listing 12.05B for intellectual disorder. ECF No. 14 at 11-13.
17         At step three of the sequential evaluation process, the ALJ considers whether
18   one or more of the claimant’s impairments meets or equals an impairment listed in
19   Appendix 1 to Subpart P of the regulations. 20 C.F.R. § 404.1520(a)(4)(iii). Each
20   Listing sets forth the “symptoms, signs, and laboratory findings” which must be
21   established for a claimant’s impairment to meet the Listing. Tackett v. Apfel, 180
22   F.3d 1094, 1099 (9th Cir. 1999). If a condition meets or equals a Listing, the
23   claimant is considered disabled without further inquiry. 20 C.F.R. § 404.1520(d).
24         Listing 12.05B is met when the individual has a full-scale IQ of 70 or below
25   and significant deficits in adaptive functioning manifested by an extreme limitation
26   of one or marked limitation of two of the “paragraph B” criteria, and the evidence
27   supports the conclusion that the disorder began prior to the claimant’s attainment
28   of age 22. 20 C.F.R. Part 404, Subpart P, Appendix 1, §12.05B.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
     Case 1:19-cv-03191-JTR      ECF No. 18    filed 08/10/20   PageID.1819 Page 11 of 15




 1         The ALJ found Plaintiff’s conditions did not meet or equal any listed
 2   impairment. Tr. 17-20. He found Plaintiff had no more than moderate limitations in
 3   any of the Paragraph B areas of functioning, and found Plaintiff did not have
 4   reliable IQ testing in the necessary range to meet Listing 12.05B. Tr. 18-20, 199.
 5         Plaintiff argues the ALJ improperly rejected the IQ testing from 2001 that
 6   found she had a full-scale IQ under 70. ECF No. 14 at 11-12. She further argues
 7   that opinion evidence supports a finding of marked and extreme limitations in the
 8   Paragraph B criteria, and that the ALJ failed to address these opinions in the step
 9   three discussion. Id. at 12. Defendant argues that the ALJ made findings on the
10   Paragraph B criteria that are supported by substantial evidence and reasonably
11   found the 2001 IQ testing to be an outlier negated by other testing in the record
12   finding Plaintiff’s IQ to be higher than listing-level. ECF No. 16 at 2-8.
13         The Court finds the ALJ did not err. The ALJ extensively discussed the
14   various IQ scores in the record, and offered a reasonable explanation for finding
15   the 2001 testing to be an outlier, specifically noting other testing that was
16   substantially higher and noting Plaintiff’s admitted drug use at the time the 2001
17   testing was conducted. Tr. 20, 199. Listing 12.00 notes that while IQ scores are
18   generally presumed to be an accurate reflection of an individual’s intellectual
19   functioning, other evidence in the record can suggest otherwise, including other
20   inconsistent IQ scores. Listing 12.00H.2.d. While Plaintiff offers an alternative
21   interpretation of the record, she does not indicate why the ALJ’s interpretation was
22   not reasonable.
23         Furthermore, Plaintiff offers no specific argument in favor of finding marked
24   or extreme limitations in the Paragraph B criteria. ECF No. 14 at 12. She merely
25   asserts the various opinion evidence supports listing-level impairment, but does not
26   specify which of the Paragraph B criteria she is arguing are satisfied. Id. The Court
27   finds the ALJ offered a reasonable explanation for his findings on each of the
28   criteria, and that his decision is supported by substantial evidence. Tr. 18.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
     Case 1:19-cv-03191-JTR      ECF No. 18    filed 08/10/20   PageID.1820 Page 12 of 15




 1         Therefore, the ALJ did not err in finding Plaintiff’s impairments did not
 2   meet or equal Listing 12.05B. However, as this claim is being remanded for a new
 3   hearing and decision on the merits by a new ALJ, the ALJ will make findings
 4   regarding each of the steps of the sequential evaluation process, including Step
 5   Three.
 6   3.    Plaintiff’s subjective statements
 7         Plaintiff contends the ALJ erred by improperly rejecting her subjective
 8   statements. ECF No. 14 at 13-15.
 9            It is the province of the ALJ to make credibility determinations. Andrews v.
10   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
11   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
12   (9th Cir. 1990). Once the claimant produces medical evidence of an underlying
13   medical impairment, the ALJ may not discredit testimony as to the severity of an
14   impairment merely because it is unsupported by medical evidence. Reddick v.
15   Chater, 157 F.3d 715, 722 (9th Cir. 1998). Absent affirmative evidence of
16   malingering, the ALJ’s reasons for rejecting the claimant’s testimony must be
17   “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
18   1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). “General findings are
19   insufficient: rather the ALJ must identify what testimony is not credible and what
20   evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v.
21   Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
22         The ALJ concluded Plaintiff’s medically determinable impairments could
23   possibly produce the alleged symptoms; however, Plaintiff’s statements concerning
24   the intensity, persistence and limiting effects of those symptoms were not entirely
25   consistent with the medical evidence and other evidence in the record. Tr. 21. The
26   ALJ found Plaintiff’s allegations to be unsupported by the objective medical
27   evidence, noted her mental impairments had improved and stabilized, and found
28   her alleged limitations to be inconsistent with demonstrated activities such as


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
     Case 1:19-cv-03191-JTR      ECF No. 18     filed 08/10/20   PageID.1821 Page 13 of 15




 1   babysitting and exercising. Tr. 21-23. The ALJ also adopted by reference the
 2   rationale from his first decision in 2015, in which he noted normal objective
 3   findings, Plaintiff’s ability to tend to her self-care, conflicting IQ testing and
 4   evidence regarding Plaintiff’s past work, and relatively normal mental status exam
 5   findings. Tr. 200-02
 6         Plaintiff argues the ALJ failed to acknowledge substantial evidence
 7   supporting her allegations of needing to lie down and elevate her legs to treat
 8   swelling and did not adequately consider the complicating element of Plaintiff’s
 9   obesity when assessing her subjective statements. ECF No. 14 at 13-15. Plaintiff
10   further argues the ALJ improperly used Plaintiff’s minimal daily activities against
11   her, despite the record showing no conflicts between her activities and her
12   allegations. Id. Defendant argues the ALJ identified objective medical evidence
13   that was unsupportive of Plaintiff’s alleged impairments and reasonably interpreted
14   Plaintiff’s activities as inconsistent with her allegations. ECF No. 16 at 8-14.
15   Defendant also argues the ALJ reasonably identified inconsistent statements in the
16   record that undermined the reliability of Plaintiff’s reports. Id.
17         A claimant’s daily activities may support an adverse credibility finding if the
18   activities contradict her other testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.
19   2007). The ALJ reasonably interpreted Plaintiff’s near full-time work activity and
20   regular exercise, along with her relatively normal household and self-care as
21   inconsistent with her allegations of needing to recline and elevate her legs for
22   much of the day. Tr. 22-23, 201-02. ALJs may also consider a claimant’s
23   inconsistent statements in assessing the reliability of her reports. Tonapetyan v.
24   Halter, 242 F.3d 1144, 1148 (9th Cir. 2001). The ALJ pointed to Plaintiff’s
25   varying reports regarding the end of her prior work activity and the lack of
26   explanation for her deviating reports. Tr. 200-01. Finally, although it cannot serve
27   as the sole ground for rejecting a claimant’s symptom statements, an ALJ may
28   consider the extent to which the objective medical evidence supports the severity


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
     Case 1:19-cv-03191-JTR      ECF No. 18    filed 08/10/20   PageID.1822 Page 14 of 15




 1   of the claimant’s allegations. The ALJ reasonably interpreted the objective
 2   evidence as failing to support the extent of Plaintiff’s allegations. The ALJ
 3   therefore did not err in finding Plaintiff’s subjective reports to be unreliable.
 4         However, as this claim is being remanded on other bases, the ALJ will issue
 5   a new decision and reevaluate Plaintiff’s subjective allegations, making specific
 6   clear and convincing findings regarding the reliability of those reports.
 7                                      CONCLUSION
 8         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
 9   payment of benefits. The Court has the discretion to remand the case for additional
10   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
11   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
12   further administrative proceedings would serve no useful purpose. Id. Remand is
13   appropriate when additional administrative proceedings could remedy defects.
14   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
15   finds that further development is necessary for a proper determination to be made.
16         The ALJ’s RFC determination is not supported by substantial evidence in
17   this case and must be reevaluated. On remand, the ALJ shall reevaluate the medical
18   evidence and Plaintiff’s subjective complaints and make new findings on each of
19   the five steps in the sequential process, taking into consideration any other
20   evidence or testimony relevant to Plaintiff’s disability claim. According to Agency
21   policy, the claim will be assigned to a different ALJ. See SSA Hearing, Appeals,
22   and Litigation Law Manual (HALLEX) I-3-7-40(B), I-2-1-55(D)(5-6).
23         Accordingly, IT IS ORDERED:
24         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
25   GRANTED IN PART.
26         2.     Defendant’s Motion for Summary Judgment, ECF No. 16, is
27   DENIED.
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 14
     Case 1:19-cv-03191-JTR     ECF No. 18     filed 08/10/20   PageID.1823 Page 15 of 15




 1         3.     The matter is REMANDED to the Commissioner for additional
 2   proceedings consistent with this Order.
 3         4.     An application for attorney fees may be filed by separate motion.
 4         The District Court Executive is directed to file this Order and provide a copy
 5   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 6   the file shall be CLOSED.
 7         IT IS SO ORDERED.
 8         DATED August 10, 2020.
 9
10                               _____________________________________
                                           JOHN T. RODGERS
11                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 15
